id office uilc cca_2010072009035737 ---------- number release date from ------------------- sent tuesday date am to ---------------------------- cc ----------- subject re qsubs small_partnership_exception and tmp questions i agree completely with your analysis that a qsub in effect a disregarded_entity constitutes a pass-thru_partner and thus disqualifies the partnership from the small_partnership_exception to tefra under rev_rul i also agree that it can be designated as tmp assuming that at least under state law it constitutes a separate_entity the deemed liquidation of the qsubs when the s corp election was made should have no effect on the tmp designation both because it occurred before the tmp designation was made and because only a state law dissolution would terminate a tmp designation
